t c memo united_states tax_court robert newstat petitioner v commissioner of internal revenue respondent docket no 16989-02l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action is appropriate for the taxable years and held with respect to r’s determination to proceed with collection action is sustained with respect to the case is remanded for further consideration by the internal_revenue_service office of appeals robert newstat pro_se jack t anagnostis for respondent memorandum opinion wherry judge this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent may proceed with collection as so determined background this case was submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioner requested and obtained extensions of time until date to file his form_1040 u s individual_income_tax_return on that date petitioner filed his return reporting total_tax of dollar_figure total payments through withholding of dollar_figure and an amount owed of dollar_figure no payment was submitted with the return at the time petitioner was involved in a pending bankruptcy which he had filed in may or june of unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure the parties have stipulated that the amount owed should have been dollar_figure calculated by crediting dollar_figure against the reported liability of dollar_figure the difference resulted from petitioner’s inclusion in the amount owed shown on his return of a dollar_figure penalty computed by petitioner on the form_2210 underpayment_of_estimated_tax_by_individuals accompanying his return on date respondent assessed the total_tax shown on petitioner’s return plus additions to tax and interest and applied the reported payments notices of balance due were also sent on november and date respondent thereafter examined petitioner’s return and on date issued to petitioner a notice_of_deficiency with respect to the notice reflected determinations by respondent of a deficiency based on unreported income and of additions to tax under sec_6653 and sec_6661 petitioner filed a petition with this court disputing respondent’s determinations on date at docket no the case was resolved by entry of a stipulated decision on date the decision document provided that there is no deficiency in income_tax due from nor overpayment due to the petitioner for the taxable_year and that there were no additions to tax due from petitioner on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing with respect to among other liabilities his federal income taxes for as of that date the amount owed by petitioner for including additions to tax and interest the final notice--notice of intent to levy and notice of your right to a hearing also reflected trust fund recovery penalties for various quarterly periods in and which are not at issue in this proceeding totaled dollar_figure in response to the notice petitioner’s representative douglas a fendrick mr fendrick timely submitted a form request for a collection_due_process_hearing received by respondent on date the form contained the following explanation of petitioner’s disagreement with the notice_of_levy as it pertained to the liabilities statute of limitation may have expired on date petitioner filed a joint form_1040 with his wife for the taxable_year reporting a tax_liability of dollar_figure no prepayments had been made for nor was any payment submitted with the return the reported tax_liability was assessed on date along with additions to tax and interest a notice of balance due was also sent on that date respondent issued to petitioner and his spouse a final notice--notice of intent to levy and notice of your right to a hearing on date with respect to the year the notice reflected a total assessed balance and statutory additions of dollar_figure in response a timely form signed only by petitioner was received by respondent on date petitioner attached to the form an explanation of his disagreement communicating why he believed the amount requested for payment was incorrect petitioner represented that he noted on the return that the income reported on the schedule c profit or loss from business for his sole_proprietorship was gross_income not taxable_income the reason for this manner of reporting was that records concerning his business_expenses were lost at the time he filed the return and he would file an amended_return when he recovered materials to support schedule c deductions although petitioner never filed an amended return the attachment to his form expressed interest in being allowed to make installment payments based on net rather than gross_income petitioner’s collection case for was assigned to appeals officer joan r carter ms carter of the internal_revenue_service irs office of appeals in newark new jersey following her receipt of the case ms carter sent a letter dated date to mr fendrick responding to the concerns expressed in petitioner’s form the letter opened with the following statement since my efforts to contact you by telephone have not been very successful the last few attempts this letter summarizes how the collection statute expiration date was determined for each of periods listed above with respect to the letter then provided assessment_date original collection statute date bankruptcy petition tc bankruptcy lifted tc statute suspended 3yrs 3mos 14days original collection statute date plus suspension_period new collection statute date collection_due_process appeal 3yrs 3mos 14days statute suspended while in appeals in closing the letter stated i have enclosed form 433-a for mr newstat to complete so that i may evaluate collection alternatives please return completed form 433-a to me by date in addition please call me by date at the telephone number shown above to discuss any questions you may have regarding the computation of the collection statute expiration dates and collection alternatives petitioner received a copy of the foregoing letter in mid-march of at some point after receipt of the date letter mr fendrick advised ms carter by a voice mail message4 that he no longer represented petitioner that petitioner was in the process of retaining a new attorney and that he expected that ms carter would be hearing from the new counsel within weeks ms carter responded with a letter dated date sent directly to petitioner and explaining that approximately one month has passed since mr fendrick informed me of this change_of representatives and no one has contacted me on your behalf regarding this matter in the letter the heading of which referenced the income_tax ms carter scheduled an in-person appointment for date and advised petitioner that if he did not appear for the meeting or call beforehand to cancel she an attachment to the notice_of_determination concerning collection action s under sec_6320 and or gives date as the date this message was left that date however is difficult to reconcile with the letter sent by ms carter in response described infra in text would close his case based upon the information available in the case file meanwhile petitioner had been notified by a letter dated date that his collection case with respect to had been assigned to the irs office of appeals in oklahoma city oklahoma due to a heavy workload in the new jersey office the letter informed petitioner that if he preferred a face-to-face conference his case would be returned to the new jersey office upon request by a facsimile sent in early february of petitioner represented that he had previously communicated such a preference for an in-person hearing and further cited his intention to have a representative appear with him at the meeting at some point thereafter not otherwise revealed by the record petitioner’s collection case for was reassigned to ms carter by a letter dated date robert w lynch mr lynch advised ms carter that he had been retained to represent petitioner his letter referenced the proposed date appointment and informed ms carter neither mr newstat nor i will be able to attend that day i will call you after my meeting with mr newstat when mr lynch would obtain the case file to discuss this matter in detail and to reschedule a meeting if appropriate in a subsequent letter to ms carter dated date mr lynch made a request under the freedom_of_information_act foia and sec_6103 for all records pertaining to the determination of petitioner’s but not liability mr lynch asked that the administrative file first be made available at the irs office in cherry hill new jersey in order to determine which documents should be copied and that collection action remain suspended pending production of the requested documents and our meeting mr lynch also enclosed with the letter a form_2848 power_of_attorney and declaration of representative authorizing his representation of petitioner regarding income taxes from form_1040 for the years and thereafter by a letter dated date mr lynch confirmed a telephone conversation with ms carter of that date during which he agreed to withdrawal sic my document request as a freedom_of_information_act and sec_6103 request provided my request can be reinstituted without prejudice as a foia request upon my subsequent written notice to you a further letter of date from mr lynch to ms carter confirmed a meeting scheduled for date as well as mr lynch’s understanding that a six or seven inches high the power_of_attorney authorized representation with respect to employment_taxes for certain quarterly periods in and as well stack of records concerning mr newstat and his federal tax_liabilities would be available at the meeting for his review however by letter dated date mr lynch asked that ms carter contact him to reschedule the planned meeting the basis for this request was that petitioner wished to be present when the records were reviewed but would be unable to attend the date conference because of health problems mr lynch also enclosed with the letter a new form_2848 authorizing his representation of petitioner for all tax periods through inclusive on grounds that there may be issues for years other than those set forth on my previously submitted power_of_attorney per mr lynch’s request the meeting was rescheduled for date a letter from mr lynch to ms carter dated date confirmed this date and communicated the following both mr newstat and i will attend to review his file i will provide mr newstat with forms 433-a and 433-b i need to first confirm there are outstanding tax_liabilities i understand if mr newstat does not submit the financial disclosure forms during our meeting you will permit mr newstat to review and copy portions of his file but will likely close the appeal file concerning this matter and the service will resume collection activity mr lynch provided petitioner with a copy of this letter on date mr lynch but not petitioner attended the scheduled meeting with ms carter at the meeting mr lynch reviewed the files made available to confirm petitioner’s liabilities and asked ms carter to photocopy and provide selected documents from those files mr lynch concurred with ms carter that he would submit petitioner’s form 433-a collection information statement for wage earners and self- employed individuals within weeks so that collection alternatives could be considered approximately months later mr lynch advised ms carter by letter dated date that petitioner had been hospitalized several times over the summer but that a meeting had been scheduled with petitioner for date to complete the form 433-a thereafter a letter dated date and referencing in the heading both the and tax periods was sent by ms carter to mr lynch the letter stated enclosed you will find the documents you requested during our conference with respect to the above referenced matter according to your letter dated date you were to call me after you met with mr newstat to finalized sic form 433-a on date i have not heard from you to date nor have i received form 433-a as requested therefore a determination has been made to uphold the collection action proposed with respect to the above periods you and mr newstat will be receiving the determination letters issued discussing the basis for my findings the stipulation of facts filed by the parties incorrectly refers to the date letter as being sent approximately month after the date meeting the heading likewise listed the various period in and germane to the trust fund recovery penalties on that date date respondent also issued to petitioner the aforementioned notice_of_determination concerning collection action s under sec_6320 and or the notice expressly pertained to the and taxable years8 and sustained the proposed levy action an attachment to the notice recounted the administrative history of petitioner’s case and concluded with the following the liability at issue for tax years and sic resulted from self-filed income_tax returns that have gone unpaid to date mr newstat failed to submit form 433-a and without this information i am unable to evaluate your ability to pay since we were unable to fully pursue collection alternatives because of your lack of interest collection alternatives could not be achieved thus the notice_of_intent_to_levy is necessary and the least intrusive means of collection petitioner’s petition challenging this notice_of_determination was filed with the tax_court on date at which time petitioner resided in mt laurel new jersey the petition focused on petitioner’s contention that he was denied a due process hearing and prayed that the court issue an order that he be provided with such a hearing petitioner’s case was initially calendared for trial in philadelphia pennsylvania on date but was continued to date on petitioner’s motion which motion relied principally on his assertions of poor health a separate notice_of_determination was issued regarding the trust fund recovery penalties respondent on date then filed a motion for summary_judgment after an extension of time again requested on claims of poor health petitioner filed a response opposing the motion petitioner reiterated his position that he never received a due process hearing and also for the first time alleged that the original assessment of the liabilities in november of was prohibited by the bankruptcy law then in effect and that the period of limitations for a proper assessment had since expired respondent’s motion for summary_judgment was denied and the parties ultimately agreed to submit this case fully stipulated under rule both parties filed opening and reply briefs although petitioner did so only after being granted extensions of time on account of further assertions of health problems i general rules discussion sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists petitioner has at no time contended nor does the record support that the point raised in his form request for a collection_due_process_hearing regarding expiration of the period of limitations for was intended to refer to other than as interpreted by respondent the statute_of_limitations on collection respondent’s subsequent communications clearly expressed and addressed this understanding of the issue and neither petitioner nor his representatives ever sought to alter that understanding or otherwise to focus discussion on any perceived problem with the assessment a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has been furnished notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court depending on the type of tax involved in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 ii analysis a appeals hearing the petition focuses on petitioner’s contention that he was not afforded a due process hearing and requests that this case be remanded for such a hearing petitioner acknowledges that a meeting between his representative and ms carter took place on date but he argues that this meeting was merely for review of documents in lieu of his foia request concerning the year and was not a due process hearing he thus does not dispute that the date meeting pertained to but claims that it was not the hearing provided for in sec_6330 relevant caselaw precedent and regulatory authority however indicate that the circumstances here are not such as to render remand appropriate for further consideration of hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 there exists no right to subpoena witnesses or documents in connection with sec_6330 hearingsdollar_figure roberts v to the extent that certain of petitioner’s statements raise the complaint that respondent failed to produce a certificate of assessments for until after the petition was filed in this case sec_6330 imposes no requirement that the taxpayer be provided with such documentation 118_tc_162 furthermore in continued commissioner 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 davis v commissioner supra pincite taxpayers are entitled to be offered a face-to-face hearing at the appeals_office nearest their residence where the taxpayer declines to participate in a proferred face-to-face hearing hearings may also be conducted telephonically or by correspondence katz v commissioner supra pincite dorra v commissioner tcmemo_2004_16 sec_301_6330-1 q a-d6 and d7 proced admin regs furthermore once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself or herself of that opportunity we have approved the making of a determination to proceed with collection based on the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_ gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 thus a face-to-face meeting is not invariably required regulations promulgated under sec_6330 incorporate many of the foregoing concepts as follows continued light of the court’s conclusions infra regarding res_judicata petitioner would lack grounds for arguing that he was prejudiced in raising any available issues concerning assessment validity by the alleged delay q-d6 how are cdp hearings conducted a-d6 cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face- to-face meeting one or more written or oral communications between the appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer_or_employee will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer including written communications if any submitted in connection with the cdp hearing and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d6 and d7 proced admin regs this court has cited the above regulatory provisions with approval see eg taylor v commissioner supra leineweber v commissioner supra dorra v commissioner supra gougler v commissioner supra with respect to the instant case petitioner was initially provided with an opportunity for a face-to-face hearing by means of ms carter’s date letter scheduling a conference for date the letter referenced the tax_year and clearly explained that the purpose of the conference was to accomplish objectives outlined in sec_6330 ie to address the issues raised in petitioner’s appeal request and to discuss collection alternatives the letter also warned that failure to appear or to make alternative arrangements would result in closing of the matter based on information in the case file petitioner declined to meet with ms carter on april 9th and his representative sent a letter stating that he would call ms carter to reschedule a meeting if appropriate a conference was eventually scheduled after delay attempting to accommodate petitioner for date although it is apparent that document review precipitated by the foia request was to be a part of the meeting the record does not support petitioner’s claim that the conference was entirely separate and otherwise divorced from petitioner’s broader collection appeal for mr lynch explicitly stated in his letter of date discussing the scheduled appointment i understand if mr newstat does not submit the financial disclosure forms during our meeting you will permit mr newstat to review and copy portions of his file but will likely close the appeal file concerning this matter and the service will resume collection activity the above-quoted language evidences an awareness that the date meeting was also to be petitioner’s forum for advancing issues such as collection alternatives furthermore a copy of the letter was sent to petitioner such that he should have been alerted if this scenario differed from his own understanding when petitioner was unable personally to attend the date meeting ms carter met with his representative and even waited more months for any additional information from petitioner before closing the case mr lynch apparently attempted to meet with petitioner during that time to obtain completed financial forms petitioner recites in his petition the reason newstat did not respond to appeal officer request for production of form 433-a- was that between april to date and continuing at this time his income was in disarray he wanted to have a grasp of his income before he gave out form a newstat had read sec_6330 and believed presenting and explaining his financial condition at due process hearing in person was his right and he did not lose that right by waiting until due process hearing to present and explain himself in person a difficulty with this posture is that respondent cannot be expected to wait indefinitely until a taxpayer is ready to submit information germane to his or her collection casedollar_figure in considerations of both practicality and fairness are implicated in this premise indefinite delay in the payment of tax is the equivalent of nonpayment the government upon which all citizens depend cannot function if tax revenues are not collected unjustified delay by some is unfair to those who continued addition with regard to his desire to submit information in person petitioner had been unable to attend any of the previously proposed conferences and at no time communicated to ms carter a readiness or willingness to meet after the date date moreover the above-quoted regulations confirm that a conference between an appeals officer and a taxpayer’s representative not the taxpayer himself may fulfill the statutory directive for a hearing hence at the time respondent issued the notice_of_determination ms carter had addressed in writing the sole statute_of_limitations issue raised by petitioner for in his form and had held a face-to-face conference with petitioner’s representative the consequences of which mr lynch clearly understood and had communicated to petitioner in these circumstances the court is satisfied that with respect to petitioner was offered and received a full and fair hearing which complied with the requirements of sec_6330 review of underlying liabilities as previously indicated the petition filed in this case focused solely on the contention that petitioner had not been afforded a proper hearing for purposes of sec_6330 continued shoulder their burden to pay timely see supra note petitioner’s opposition to respondent’s motion for summary_judgment and his posttrial briefs however raise the argument that the assessment of his liabilities was invalid on account of his then-pending bankruptcy with the corresponding implication that the statute_of_limitations on assessment has now expired this court has held that claims regarding whether assessments were made within the limitations_period constitute challenges to the underlying tax_liabilities 119_tc_140 rodriguez v commissioner tcmemo_2003_153 macelvain v commissioner tcmemo_2000_320 respondent advances several arguments as to why petitioner is not entitled to so challenge his underlying liabilities in this proceeding respondent’s principal assertions in this regard are that petitioner is precluded from raising the validity of the assessment here either by res_judicata or by the fact that petitioner failed to raise the issue during the collection hearing process the u s supreme court in 333_us_591 summarized the judicial doctrine_of res_judicata ie claim preclusion in the following oft-quoted pronouncement the general_rule of res_judicata applies to repetitious suits involving the same cause of action it rests upon considerations of economy of judicial time and public policy favoring the establishment of certainty in legal relations the rule provides that when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose 94_us_351 the judgment puts an end to the cause of action which cannot again be brought into litigation between the parties upon any ground whatever absent fraud or some other factor invalidating the judgment the supreme court also addressed application of the foregoing principles in the particular context of tax litigation these same concepts are applicable in the federal_income_tax field income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if a claim of liability or non-liability relating to a particular tax_year is litigated a judgment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year id pincite the tax_court and other courts have since interpreted the supreme court’s directives specifically as they pertain to decisions of this court we for instance have stated as a general_rule where the tax_court has entered a decision for a taxable_year both the taxpayer and the commissioner with certain exceptions are barred from reopening that year 104_tc_221 likewise the tax court’s jurisdiction once it attaches extends to the entire subject of the correct_tax for the particular year 309_f2d_760 here respondent issued to petitioner a notice_of_deficiency on date with respect to his taxable_year and petitioner instituted a case for redetermination in this court that case was concluded without trial by entry of a stipulated decision on date the decision provided that there was no deficiency in income_tax due from nor overpayment due to the petitioner for the taxable_year now however petitioner in essence seeks to argue that he overpaid his taxes for if petitioner’s reported liability of dollar_figure was never validly assessed then the taxes would not as a legal matter be considered owed by or due from petitioner as a result the dollar_figure paid_by petitioner for through withholding and credited to that liability would constitute an overpayment for tax purposes overpayment is typically defined in its usual sense as any payment in excess of that which is properly due 332_us_524 see also 123_tc_15 petitioner could have made this challenge during the earlier tax_court proceeding and did not do so this court has jurisdiction to determine overpayments in the context of deficiency proceedings and the cause of action or claim in a deficiency proceeding thus encompasses the amount of tax if any that a party is required to pay for the taxable_period under consideration sec_6512 97_tc_548 the validity of the assessment is therefore a matter that could have been raised and litigated in connection with the deficiency proceeding which involved the identical parties and the same tax_year accordingly because the decision in that case was not appealed and has since become final res_judicata precludes petitioner from now disputing the validity of the underlying assessment in this collection action petitioner’s sole argument on brief with respect to res_judicata rests on his complaint that the case was concluded by a stipulated decision petitioner states in this regard there are no details presented to court as to what was considered to reach that stipulation between the parties res_judicata depends upon judgment on the merits in that case the judgment was entered by practice and or sic procedure which is distinguished from judgment on merits contrary to petitioner’s position however it is well- settled blackletter law that for res_judicata purposes an agreed or stipulated judgment is a judgment on the merits 74_f3d_906 9th cir see also 345_us_502 upholding res_judicata effect of stipulated tax_court decisions regardless of whether the underlying agreement reached the merits of the controversy erickson v united_states supra pincite same 48_tc_824 same the court concludes that the circumstances of the instant case meet all prerequisites for application of res_judicata and that petitioner is precluded under the doctrine from challenging his underlying liability for in this proceeding hence petitioner’s challenge to the validity of the assessment provides no defense to the proposed collection action and we need not reach respondent’s alternative contention that failure to raise the issue during the appeals hearing process would likewise foreclose its consideration before this courtdollar_figure additionally the court notes that petitioner’s stated contention that pursuant to sec_6330 it was the responsibility of the appeals officer to determine whether relevant law and procedure had been complied with in the assessment and collection process does not here warrant a departure from application of res_judicata first since petitioner has at no time throughout the administrative_proceeding or this litigation produced any evidence establishing the specific dates or circumstances of his bankruptcy action to accept his contention as sufficient to invalidate the determination would work a significant broadening of the verification requirement beyond the parameters suggested in this court’s prior jurisprudence see 117_tc_183 upholding use of irs transcripts for purposes of complying with the verification requirement until the taxpayer provides evidence of irregularity in assessment process second although the secretary retained authority to abate the challenged assessment in these circumstances if he concluded it was procedurally defective that authority is discretionary not mandatory given petitioner’s earlier opportunity to raise this challenge in his deficiency case and his signing of a stipulated decision to the contrary the court continued review for abuse_of_discretion in light of the court’s conclusions supra regarding challenges to the underlying liabilities disposition of this case as to rests upon whether the record reflects an abuse_of_discretion on the part of respondent in determining to proceed with collection efforts in the form of levy action constitutes an abuse_of_discretion under this standard where it is arbitrary capricious or without sound basis in fact or law 112_tc_19 the court considers whether the commissioner committed an abuse_of_discretion in rejecting a taxpayer’s position with respect to any relevant issues including those items enumerated in sec_6330 ie spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives here to the extent that petitioner’s apparent interest in a collection alternative such as an installment_agreement or offer_in_compromise might pertain to as well as the record reflects no abuse_of_discretion by respondent in deciding instead to proceed with levy to enable the commissioner to evaluate a taxpayer’s qualification for an installment_agreement or offer_in_compromise and particularly in the face of allegations of continued would be hard pressed to declare that an abuse_of_discretion was committed in relying on the outcome of the previous litigation economic hardship the taxpayer must submit complete financial data petitioner however has never supplied a completed form 433-a or other financial information to respondent despite requests from respondent and the efforts and warnings of his own representative mr lynch’s date letter of which a copy was sent to petitioner expresses clearly that petitioner would be expected to provide relevant financial disclosure forms at the date meeting in order to prevent closure of his case and resumption of collection activity in light of this admonition petitioner’s continued recalcitrance after the conference with regard to supplying the necessary data is not well taken consequently although the court is sympathetic to difficulties petitioner may have encountered in connection with his health and economic situation it cannot be said that respondent acted arbitrarily or capriciously in determining to proceed with levy for when petitioner submitted no documentation during or after a proper hearing of his financial circumstances the court shall sustain respondent’s collection action with respect to b with respect to petitioner’s submissions to this court focus solely on his contention that he did not receive a due process hearing specifically petitioner states on brief that after petitioner requested his case be returned to new jersey from oklahoma city ok sic the record is blank and respondents sic did not address that case there was no due process hearing concerning that case and it cannot be included in notice_of_determination as after thought sic as previously indicated the record for reveals that a conference concededly pertaining to petitioner’s year was held on date and that petitioner’s representative understood and communicated to petitioner that the outcome of the meeting could lead to closure of the collection case and resumption of collection activity concerning in contrast the record is essentially silent from the time of petitioner’s date request for transfer to new jersey until the issuance of the notice_of_determination addressing both and on date the notice_of_determination supports that the case was at some point assigned to ms carter but there is no indication as to when the assignment occurred or whether the assignment was ever communicated to petitioner or his representative none of the interim letters reference or the contentions raised by petitioner in his form for that year rather the only explicit mention of is on the power_of_attorney submitted by mr lynch on date which authorized his representation of petitioner in connection with income taxes for and that year was also included by reference to the taxable years through specified in the power_of_attorney submitted by mr lynch on date these documents fall short of establishing an understanding that was presently before ms carter and that any upcoming meeting would pertain to any such implications are further weakened by the fact that no evidence indicates that the years and likewise listed on one or both of the forms were the subject of any collection proceeding given the overall state of the record the court cannot conclude from the evidence that either petitioner or mr lynch was aware that ms carter was simultaneously handling the and years and that communications during the spring of and the date conference were to represent petitioner’s opportunity to be heard with respect to his year in these circumstances the court holds that petitioner has not been afforded a hearing within the meaning of sec_6330 for the year the foregoing conclusion does not however end the inquiry as this court has indicated remand to appeals even in cases where a proper sec_6330 hearing was not held is appropriate only when necessary or productive 117_tc_183 see eg harrell v commissioner tcmemo_2003_271 concluding that circumstances justified remand conversely for instance we do not remand cases where the only arguments advanced are based on previously rejected legal propositions or where the existing record allows for disposition of all issues raised without need for further development before appeals e g 121_tc_8 lunsford v commissioner supra pincite kemper v commissioner tcmemo_2003_195 here because the assessments at issue for were based upon the amounts reported on petitioner’s filed tax_return and petitioner never received a notice_of_deficiency or other opportunity to dispute those amounts he would be entitled to challenge his underlying liabilities in this collection proceeding 122_tc_1 the form submitted by petitioner indicates a desire to claim business_expenses not shown on his original return in light of our conclusion regarding the lack of a hearing for we believe that petitioner should be afforded a final opportunity to supply relevant documentation petitioner will also have a further chance to raise relevant issues reviewed for abuse_of_discretion such as collection alternatives we caution petitioner however that were it not for the unusual circumstances of this case his history of delay and failure to supply information would give us pause we remind petitioner that sec_6330 does not afford him an unlimited right to present information in person and at a time or place of his choosing if petitioner cannot promptly meet with an appeals officer to submit documentation and other pertinent data we would expect him to do so through a representative or by written or telephonic communication otherwise respondent will be in a position to close petitioner’s case on the existing record in conclusion with respect to the court will sustain respondent’s determination to proceed with collection action with respect to the court will remand the case for further proceedings in the form of a sec_6330 hearing before appeals to reflect the foregoing an appropriate order will be issued
